Citation Nr: 1412975	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-31 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to October 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  


FINDING OF FACT

The evidence of record does not show that the Veteran has a low back condition that is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back condition have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claim for service connection, the Veteran was mailed a letter in February 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The February 2009 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran has also been met.  Service treatment records, and identified VA and private treatment records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

A VA examination was provided in May 2010 in order to ascertain the nature and etiology of the Veteran's claimed disability.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the Veteran's August 2010 substantive appeal to the Board, the Veteran requested a new VA examination with a different examiner.  Here, as discussed below, the May 2010 VA examination report is adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history and the Veteran's service history to support the conclusions reached.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met, see 38 C.F.R. § 3.159(c)(4) (2013), and there is no basis to find that the VA examination was inadequate, or that a remand for a new examination is required.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006);    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

A review of the Veteran's service treatment records shows two complaints of back pain.  In March 1974, the Veteran reported back pain, but did not receive treatment.  In October 1974, the Veteran received treatment for a soft tissue injury to the lower back.  The examiner noted that the Veteran fell on his lower back.  The Veteran's abrasion was cleaned, and he was prescribed hot packs and Tylenol.  In October 1975, the Veteran was afforded a separation examination.  The Veteran's spine was evaluated as clinically normal.  

Post-service medical treatment records submitted by the Veteran show several instances of occupational back injury.  In December 1992, the Veteran was treated for an occupational injury.  He reported pain in his lower back that occurred when he was loading a box of safety shoes into a hand truck and he felt a sharp and sudden "pinch."  In April 1998, the Veteran reported that he hurt his back at work.  He was diagnosed with a back strain, and an examiner noted that the strain was resolved in May 1998.  In April 2000, the Veteran reported that he hurt his mid-left low back at work when he bent over to pick up a box of ammunition.  The examiner diagnosed acute low back strain, the Veteran was admitted to the hospital for five days.  In May 2000, he was cleared to return to light duty at work.  In September 2005, the Veteran was treated for a low back injury that occurred when he was moving ammunition crates.  The examiner diagnosed acute lumbar strain.  In November 2005, the Veteran was seen for a follow-up appointment.  An MRI showed moderately tight spinal stenosis, and an asymptomatic disc bulge.    

In May 2010, the Veteran was afforded a VA spine examination.  The examiner reviewed the claims file, including previous medical treatment records.  Upon physical examination, the examiner noted mild scoliosis with prominent right thoracic paraspinal muscle mass.  The examiner also noted that the Veteran's range of motion was normal.  Imaging studies showed hypertrophic osteoarthritic degenerative and discogenic changes.  The examiner diagnosed degenerative disc disease/degenerative joint disease, and myofascial pain.  The examiner noted that "as [the Veteran] clearly dated the events to injury at work as a civilian, it is my opinion that the noted back condition is less likely as not (less than 50/50 probability) caused by or a result of the single soft tissue injury documented on review of the military medical record."  The examiner noted that the Veteran presented "for care for a single injury during military service described as a soft tissue injury," and that a "[r]ecord review revealed no further presentations for care of back pain within a year of leaving the military."  Further, the examiner noted that "the applicant left the military to work in materials management; by history this required lifting and bending."  The examiner also noted that "[i]n the early 1990's and after, [the Veteran] presented on several occasions with back pain after injury at work."  

Based on the evidence of record, the Board finds that service connection for a low back condition is not warranted.  As described in detail above, all the competent, credible, and probative evidence explains why the Veteran's back condition is unrelated to active duty service.  

While the Veteran might sincerely believe that his current back condition is related to an injury sustained in service and he is competent to provide opinions on some medical issues, the issue of whether the Veteran's current back condition is related to his active service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Further, the first report of back pain of record was in a December 1992 treatment record, more than 17 years after separation from service.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Nevertheless, the Board may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354 (1991).

In this case, the Board finds that the Veteran's assertion of back pain since service is not credible.  The Veteran only reported back pain in treatment records after experiencing back injuries at work.  Further, due to the intermittent back injuries and work history that involved bending and lifting, the VA examiner concluded that it was less likely as not that the Veteran's current back condition was the result of active service.  Without anything more, there is no competent and credible lay or medical evidence of record that could serve as nexus evidence.

Accordingly, the Board finds that the preponderance of the evidence is against the claims and entitlement to service connection for a back condition is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






(Continued on the Next Page)
ORDER

Entitlement to service connection for a back condition is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


